Opinion issued March 28, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00001-CV
____________

IN RE DORIS MATTOX, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF GLENN A. MATTOX, DECEASED, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On December 31, 2001, relator, Doris Mattox, individually and as
representative of the estate of Glenn A. Mattox, deceased, filed a petition for writ of
mandamus complaining of Judge Devine's (1) December 4, 2001 order, granting a
motion to exclude the testimony of and to strike the supplemental designation of
relator's expert witness.  Because Judge Devine had resigned, in accordance with
Tex. R. App. P. 7.2(b), on January 4, 2002, the Court abated the mandamus
proceeding to allow Judge Devine's successor, including any judge who presided
over the trial in the underlying case, to reconsider Judge Devine's ruling.  The Court
expressly stated that it made no ruling on the merits of the petition for writ of
mandamus.
	The January 4, 2002 order on continuing abatement also stated as follows:
Unless within 30 days of the date of this order, relator presents to this
Court a supplemental petition for writ of mandamus and a supplemental
record containing the ruling of Judge Devine's successor, the Court will
deny the petition for writ of mandamus as moot.

	More than 30 days has passed, and relator has not filed a supplemental petition
for writ of mandamus, nor has relator filed any response to this Court's order of
January 4.
	Accordingly, the Court reinstates the mandamus proceeding and denies the
petition for writ of mandamus as moot.   
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable John Devine, judge of the 190th District Court of Harris 
County, Texas.  The underlying lawsuit is Doris Mattox, individually and as
representative of the estate of Glenn A. Mattox, deceased vs. Suresh K. Rajendran,
M.D., et al., trial court cause no. 2000-07937.